DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 02/07/2021 has been entered and fully considered. Claims 1-20 remain pending in the application.


Response to Arguments

2- Examiner has considered applicants’ proposed claims, and their corresponding arguments, and submits they have overcome all the 35 USC 103 rejections previously set forth in the non final office action mailed on 03/12/2021. 

Allowable Subject Matter

3- Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1, 16 and method claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A camera module for an electronic device and its method of use, comprising or using:

an infrared cut filter within the enclosure and positioned below the lens group; 
an imaging sensor … positioned below, and coplanar with, the infrared cut filter; and 
a light-emitting element positioned within the barrel and configured to emit infrared light along an optical path that first reflects from the infrared cut filter and thereafter exits the enclosure.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Seo, Hjelmstrom and Nadler. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, and especially the positioning of the filter and its functionality.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886